DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 02/03/2022. The objections to the drawings, to the specification, and to claims 3 and 8 have been withdrawn. The previous 35 USC 112 rejections and 112(f) interpretations have been withdrawn. Claims 1-20 remain pending for consideration.

Claim Rejections - 35 USC § 112
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites “shaft portion” in lines 15 and 17 which renders the claim indefinite because it is unclear if Applicant is referring to the “shaft” or the “rotating shaft portion”. For the purpose of examination, the phrase “shaft portion” will be interpreted as - - rotating shaft portion - -.
Claims 17-20 are rejected due to their dependency to claim 16.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US. 20170159986, herein after referred to as Hong).
Regarding claim 1, Hong teaches a refrigerator (a refrigerator in Figures 1 and 2) comprising: a main body (Figure 2 part 10) in which a storage chamber (parts 110, 120, 130, and 140 in Figure 2) is formed; a door configured to open and close the storage chamber (parts 11, 12, 13, and 14 in Figure 2); and an ice maker installable in the door (part 2 Figure 3B and paragraph [0025]), wherein the ice maker comprises: a frame (parts 31 and 32 Figure 5), an ice-making tray (part 30 Figure 5) which is couplable to and decouplable from the frame (paragraph [0081]), configured to contain ice, and a water bucket (part 33 Figure 6) which is rotatable while mounted on the frame (paragraph [0081]), configured to supply water to the ice-making tray, wherein the water bucket comprises: a rotating shaft (part 333 Figure 9) as a rotation center about which the water bucket is rotatable while mounted on the frame (paragraph [0093]), and a moving guide (part 332 Figure 9) spaced apart from the rotating shaft and movable around the rotating shaft (paragraph [0090]), and wherein the frame comprises: a rotating shaft coupling portion (part 325 Figure 8) to which the rotating shaft is rotatably coupled (paragraph [0115]), and a guide rail (part 327 Figure 10) including an exterior surface (seating guide 327a Figure 10) on which the moving guide is supported, wherein the exterior surface of the guide rail is formed 
Regarding claim 2, Hong teaches the water bucket comprises a water bucket body (part 330 in Figure 5) with one surface open to supply the water (paragraph [0080]), and a water bucket cover (part 330 Figure 5) formed on another surface of the water bucket body, and wherein the rotating shaft and the moving guide are configured to be provided on both sides of the water bucket body (see figure below).

    PNG
    media_image1.png
    539
    797
    media_image1.png
    Greyscale

Regarding claim 3, Hong teaches the frame comprises a water bucket installation portion (part 320 Figure 5) to which the water bucket (part 33 Figure 6) is couplable (paragraph [0090]), and wherein the rotating shaft coupling portion and the guide rail are configured to be provided on both inner sides of the water bucket installation portion (see figure below).

    PNG
    media_image2.png
    539
    807
    media_image2.png
    Greyscale

Regarding claim 4, Hong teaches wherein the rotating shaft coupling portion and the guide rail are configured to be formed integrally (part 323 Figure 8 and paragraph [0093]).
Regarding claim 5, Hong teaches wherein the guide rail further comprises a seating portion (part 329 Figure 8) formed to limit a movement of the moving guide while the water bucket is mounted on the frame (paragraph [0122]).
 Regarding claim 6, Hong teaches wherein the rotating shaft coupling portion and the guide rail are configured to be open in a mounting direction of the water bucket so that the water bucket is separable from the frame (Figures 10 and 11, and paragraph [0011]).
Regarding claim 7, Hong teaches wherein the frame comprises a water bucket receiving portion (part 310 Figure 5) configured to receive the water bucket (paragraph [0084]), and wherein the water bucket receiving portion comprises an inclined surface (part 311 Figure 5) configured to be inclined so that the water in the water bucket is guided to the ice-making tray (paragraph [0086]).
Regarding claim 8, Hong teaches wherein the water bucket cover further comprises a frame support portion configured to be formed to extend at the bottom thereof and configured to be supported on at least one surface of the water bucket installation portion (see figures below).

    PNG
    media_image3.png
    422
    714
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    463
    706
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 9-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and in view of Hwang et al. (US. 20160265831, herein after referred to as Hwang).
Regarding claim 9, Hong teaches a lever (part 34 Figure 13) configured to be manipulated to separate the ice from the ice-making tray (paragraph [0082]).
Hong teaches the invention as described above but fails to explicitly teach wherein the ice-making tray comprises a mounting guide configured to guide engagement with the lever.
However, Hwang teaches wherein the ice-making tray comprises a mounting guide (part 138 Figure 7) configured to guide engagement with the lever (paragraph [0082]) to allow a physical connection between the ice-making tray and the lever.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Hong to include an ice-making tray that comprises a mounting guide configured to guide engagement with the lever in view of the teachings of Hwang to allow a physical connection between the ice-making tray and the lever.
Regarding claim 10, the combined teachings teach wherein the lever comprises a connecting member (part 35 Figure 5 of Hong) provided with a shaft inserting portion (see figure below) to rotatably connect the ice-making tray (paragraph [0087] of Hong).

    PNG
    media_image5.png
    785
    460
    media_image5.png
    Greyscale

Regarding claim 11, the combined teachings teach wherein the ice-making tray comprises: a shaft portion (parts 134a and 136a Figure 7 of Hwang) connected to the shaft inserting portion of the lever, and a rotating shaft portion (parts 133b and 134b Figure 7 of Hwang) rotatably connected to the frame (paragraph [0102] of Hwang), and wherein the mounting guide (part 138 Figure 7 of Hwang) is configured to be provided on the shaft portion (paragraph [0131] of Hwang).
Regarding claim 12, the combined teachings teach wherein the shaft portion comprises a first shaft having an elliptical shape (part 136a Figure 7 of Hwang), and a second shaft having an elliptical shape (part 134a Figure 7 of Hwang) spaced apart from the first shaft (Figure 7 of Hwang), and wherein the mounting guide is configured to connect between the first shaft and the second shaft (paragraph [0106] of Hwang).
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein the first shaft has a first height h1, wherein the second shaft has a 
However, Applicant has not disclosed that having a first shaft that has a first height h1, wherein the second shaft has a second height h2 higher than the first height h1, and wherein the mounting guide has a third height h3 lower than the first height h1 does anything more than produce the predictable result of providing two shafts and a mounting guide. Since it has been held that mere change in size/proportion has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the first shaft, the second shaft, and the mounting guide of Hwang and meet the claimed limitations in order to provide the same predictable results.
Regarding claim 17, Hong teaches the invention as described above but fails to explicitly teach wherein the shaft portion comprises a first shaft having an elliptical shape, and a second shaft having an elliptical shape spaced apart from the first shaft, and wherein the mounting guide is configured to connect between the first shaft and the second shaft.
However, Hwang teaches wherein the shaft portion comprises a first shaft having an elliptical shape (part 136a Figure 7), and a second shaft having an elliptical shape (part 134a Figure 7) spaced apart from the first shaft (Figure 7), and wherein the mounting guide is configured to connect between the first shaft and the second shaft (paragraph [0106]) to allow for the ice-making tray to be rotatably connected to the frame.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Hong to include a shaft portion comprising a first shaft having an elliptical shape, and a second shaft having an elliptical shape spaced apart from the 
Regarding claim 18, Hong teaches the invention as described above but fails to explicitly teach that the first shaft has a first height h1, the second shaft has a second height h2 higher than the first height h1, and the mounting guide has a third height h3 lower than the first height h1, and wherein the first height h1, the second height h2, and the third height h3 are configured to be formed at different heights.
However, Applicant has not disclosed that having a first shaft that has a first height h1, a second shaft that has a second height h2 higher than the first height h1, and a mounting guide that has a third height h3 lower than the first height h1, and wherein the first height h1, the second height h2, and the third height h3 are configured to be formed at different heights does anything more than produce the predictable result of providing two shafts and a mounting guide. Since it has been held that mere change in size/proportion has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the first shaft, the second shaft, and the mounting guide of Hwang and meet the claimed limitations in order to provide the same predictable results.
Claims 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong.
Regarding claim 16, Hong teaches a refrigerator (refrigerator 1 Fig.1) comprising: a main body (main body 10 Fig. 1) configured to accommodate a storage chamber (upper storage space 120 Fig. 2); a door (door 12 Fig. 1) provided in the main body, configured to open and close the storage chamber (paragraph [0063]); and an ice maker (ice maker unit 3 Fig. 4) 

    PNG
    media_image6.png
    603
    525
    media_image6.png
    Greyscale

	Hong teaches the invention as described above but fails to explicitly teach wherein the mounting guide is formed to have a height lower than a height of the rotating shaft portion.

Regarding claim 19, Hong teaches a water bucket (water tank 33 Fig. 9) which is rotatable while mounted on the frame (Fig.10 and paragraph [0081]), configured to supply water to the ice-making tray (paragraph [0080]), wherein the water bucket comprises: a rotating shaft (rotating protrusion 333 Fig. 10) as a rotation center about which the water bucket is rotatable while mounted on the frame (paragraph [0093]), and a moving guide (guide protrusion 332 Fig. 10) spaced apart from the rotating shaft and movable around the rotating shaft (Fig. 11), and wherein the frame (second frame 32 Fig. 5) comprises: a rotating shaft coupling portion (second accommodator 325 Fig. 8) to which the rotating shaft (rotating protrusion 333 Fig. 10) is rotatably coupled (paragraph [0115]), and a guide rail (seating guide 327 Fig. 8) including an exterior surface (seating guide 327a Fig. 8) on which the moving guide (guide protrusion 332 Fig. 10) is supported, wherein the exterior surface of the guide rail is formed in a shape of a movement path of the moving guide of the water bucket (Fig. 11) to guide a rotational movement of the water bucket (paragraph [0019] and Fig. 11). 
Regarding claim 20, Hong teaches wherein the rotating shaft coupling portion and the guide rail are configured to be formed integrally (part 323 Figure 8 and paragraph [0093]).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious a frame further comprising an ice-making cover configured to cover the ice-making tray, and a cover rotating shaft configured to be provided to couple the ice-making cover, and wherein the ice-making cover comprises a cover rotating shaft inserting portion formed as a hole to allow the cover rotating shaft to be movably coupled along a vertical direction of the cover rotating shaft inserting portion. The closet prior art reference, Hong, teaches an ice-making cover, a cover rotating shaft, and a cover rotating shaft inserting portion; however, the reference fails to disclose, suggest or teach a cover rotating shaft movably coupled along a vertical direction of the cover rotating shaft inserting portion.
Therefore, dependent claims 14 and 15 are considered allowable.



Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s arguments (pages 11-13) that Hong does not teach a “moving guide of the water bucket which is moveable on a guide rail including an exterior surface on which the moving guide is supported, wherein the exterior surface of the guide rail is formed in a shape of a movement path of the moving guide of the water bucket to guide a rotational movement of the water bucket”, the Examiner disagrees. Hong discloses a moving guide (part 332 Figure 9) spaced apart from the rotating shaft and movable around the rotating shaft (paragraph [0090]), and wherein the frame comprises: a rotating shaft coupling portion (part 325 Figure 8) to which the rotating shaft is rotatably coupled (paragraph [0115]), and a guide rail (part 327 Figure 10) including an exterior surface (seating guide 327a Figure 10) on which the moving guide is supported, wherein the exterior surface of the guide rail is formed in a shape of a movement path of the moving guide of the water bucket (Figure 11) to guide a rotational movement of the water bucket (paragraph [0019] and Figure 11). Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763